Citation Nr: 9908728	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-03 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
disability.

2.  Entitlement to a compensable rating for right ankle 
disability.

3.  Entitlement to service connection for spinal disability.

4.  Entitlement to service connection for digestive 
disability, including ulcers.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board initially notes that in January 1999, the veteran 
waived his right to a hearing before a member of the Board 
and agreed to attend a videoconference hearing before a 
member of the Board instead.  The veteran failed to report 
for a video conference hearing before a member of the Board 
scheduled for February 1999.  He has not requested that he be 
scheduled for another hearing.

The Board also notes that the veteran was issued a Statement 
of the Case in January 1998 with respect to the issues of 
entitlement to compensable ratings for left ear hearing loss 
and scars of the left breast and shoulder, entitlement to 
service connection for right ear hearing loss and bilateral 
eye disability, and entitlement to a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324.  In his VA Form 9 
filed in April 1998, however, the veteran expressly limited 
his appeal to the issues listed on the title page of this 
action.  


REMAND

Briefly, the veteran contends that the evaluations assigned 
his right knee and ankle disabilities do not accurately 
reflect the severity of those disabilities.  He also contends 
that his spinal disability and digestive disability, 
including ulcers, originated in service.

With respect to the veteran's right knee and ankle 
disabilities, the record reflects that he was afforded a VA 
examination in April 1997, at which time he complained of 
right knee and ankle pain.  Physical examination disclosed 
full range of right knee motion with X-ray evidence of 
arthritis.  The examiner also described the veteran's range 
of right ankle motion as full, although testing disclosed 
dorsiflexion to 10 degrees.  Compare 38 C.F.R. § 4.71, Plate 
II (1998).  However, the Board notes that while the examiner 
included findings with respect to pain, he did not provide an 
opinion regarding functional loss due to pain, and there are 
no findings with respect to any incoordination, weakened 
movement or excess fatigability on use associated with the 
veteran's right knee and ankle disabilities. 

With respect to the veteran's spinal disability, service 
medical records show multiple instances of low back strain, 
and document continued complaints of back pain which the 
veteran attributed to a spinal tap in service.  At his 
retirement examination the veteran continued to report low 
back pain.  The veteran was afforded a VA examination in 
April 1997, at which time the examiner stated that the 
veteran did not have a history of specific back pain, injury, 
fracture, dislocation or other abnormality, but that the back 
pain was secondary to the administration of spinal anesthesia 
in service.  Physical examination disclosed the presence of 
diminished range of low back motion.  X-ray studies of the 
low back were not ordered secondary to the examiner's belief 
that the veteran's complaints of pain were due to spinal 
anesthesia in service, and he diagnosed the veteran's 
lumbosacral spine as normal.  Under the circumstances the 
Board finds that the VA examiner provided inadequate findings 
with respect to the veteran's claimed disability. 

With respect to digestive disability, including ulcers, 
service medical records are entirely negative for evidence of 
ulcers.  However, the records show treatment for several 
episodes of gastritis and gastroenteritis in service, for 
which the veteran was prescribed Mylanta.  Although the 
report of the veteran's retirement examination is negative 
for any complaints, finding or diagnosis of digestive 
disability, at his April 1997 VA examination the veteran 
reported heartburn for which he used Mylanta and the examiner 
diagnosed the veteran with heartburn secondary to gastritis.  
The VA examiner notably did not address the etiology of the 
veteran's digestive disability or perform studies to 
determine the presence of any ulcers. 

The Board lastly notes that the veteran has indicated the 
existence of medical records from a VA medical center 
pertaining to his disabilities.

Under the circumstances, the Board is of the opinion that 
further development is warranted.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event treatment 
records from the VA Medical Center 
at Battle Creek, Michigan, for 
January 1997 to the present should 
be obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right knee and 
ankle disabilities, and the nature, 
extent and etiology of any spinal 
disability present.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
right knee instability or 
subluxation should be noted.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state. 

If the veteran is found to have any 
spinal disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder is etiologically 
related to service.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

3.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a specialist in 
digestive system diseases to 
determine the nature, extent and 
etiology of any currently present 
digestive disability, including 
ulcers.  All indicated studies, 
including an upper gastrointestinal 
series, should be performed.  If the 
veteran is found to have digestive 
disability, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder is etiologically 
related to service.  The rationale 
for all opinions expressed should 
also be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues of service connection for 
spinal disability and digestive 
disability, including ulcers, and 
entitlement to compensable 
evaluations for right knee and ankle 
disabilities.  In readjudicating the 
knee and ankle claims, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also consider whether separate 
evaluations are in order for the 
components of the veteran's right 
knee disability in accordance with 
VAOPGPREC 23-97.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


